TYSON, J.
It is well settled that where a decree, void for want of jurisdiction, has "been rendered, the court rendering it. possesses the inherent "power; and should on motion, vacate said decree. It is a nullity *651and the court may at any subsequent term vacate it. 3 Brick. Dig. 584, § 124. If not void, the court has no power to alter, vary or annul it after the expiration of the term at which it .was, rendered, except for clerical error or omission on evidence shown by the record. Baker v. Barcliff, 76 Ala. 414; Buchanan v. Thomason, 70 Ala. 401.
It is equally as ’well settled that Where the court, whose jurisdiction is questioned, is one'of 'limited jurisdiction, it musit appear from the face of the proceedings that it has. acted within the. scope of its. jurisdiction. In other words, no presumption is indulged, from the mere exercise of jurisdiction, of the existence of jurisdictional facts. They will not be inferred, but must affirmatively appear from the record. — Pettus v. McLannahan, 52 Ala. 55; Joiner v. Winston, 68 Ala. 129. To quote the language to be found in Robertson v. Bradford, 70 Ala. 387: “Nothing is presumed to be within the jurisdiction of a court of limited jurisdiction except that "which is so expressly alleged and 'affirmatively appears from the record.”
The jurisdiction of the probate court to set apaxfi to a widow and minor children exemptions before administration, 'Code, § 2097; Code' of 1886, § 2562, and Acts, 1886-7, p. 112), "is conferred by statute alone and in the exercise of that jurisdiction it is a court, of limited jiirisdiction. It is necessary," therefore, that the jurisdictional facts affirmatively appear from the. record.
. The petition filed .by the widow in this case, upon which the probate court acted and which is the basis of the-decree entered by that-court, is subject to the same infirmities as was the one in the case of Brooks v. Johns, Admr., 119 Ala. 412. On the authority of that case, the proceedings here involved, must be held to be void. Being void, the court committed no error in vacating them.
Affirmed.